Citation Nr: 0506390	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  96-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of fracture of the right femur with right leg 
shortening and degenerative joint disease of the right knee 
and right hip, currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
November 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The Board remanded the 
issue in June 1998, August 2000, and October 2003 for 
additional development.  The case now returns to the Board 
for appellate review. 


FINDING OF FACT

The veteran's service-connected disability, residuals of 
fracture of the right femur with right leg shortening and 
degenerative joint disease of the right knee and right hip, 
is manifested by subjective complaints of pain, degenerative 
arthritis of the right hip and right knee, shortening of the 
right leg by approximately one centimeter, 135 degrees of 
knee flexion, zero degrees of knee extension, 125 degrees of 
hip flexion, and 40 degrees of hip abduction, without 
evidence of knee instability or additional hip or knee 
functional limitation as a result of fatigue, weakness, or 
incoordination.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected residuals of fracture of the right femur 
with right leg shortening and degenerative joint disease of 
the right knee and right hip have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5255 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from January 1958 to 
November 1960 in the United States Army.

A September 1961 rating decision granted service connection 
for one-half inch shortening of the right leg due to 
fractures, minimal peroneal paralysis with weakness of 
dorsiflexion, and assigned an initial 20 percent disability 
rating, pursuant to Diagnostic Code 5255, effective November 
24, 1960.  As relevant to the current appeal, in September 
1995, the veteran applied for a rating in excess of 20 
percent for his service-connected residuals of right leg 
fractures.  The November 1995 rating decision on appeal 
denied entitlement to such benefit.  An October 2002 rating 
decision issued during the pendency of the veteran's appeal 
granted service connection for impairment of the right 
peroneal nerve, evaluated as noncompensably disabling, 
pursuant to Diagnostic Code 8523, effective September 13, 
1995, and service connection for right knee degenerative 
joint disease and right hip degenerative joint disease, 
effective December 4, 1998, and combined with the 20 percent 
evaluation for one-half inch shortening of the right leg due 
to fractures, pursuant to Diagnostic Code 5255.  

An October 1995 VA examination reflects that complaints of 
pain in the right hip and right knee.  At times he thinks the 
right knee, or at least the right leg, seems to "give," 
particularly when trying to walk up and down stairs.  He also 
described some sensory loss below the knee in the right lower 
extremity.  Physical examination revealed that the veteran 
walked with a normal gait with normal weight bearing.  He 
appeared to have some generalized mild muscular wasting in 
the right lower extremity.  On measurement, the veteran had a 
one inch decrease in circumference of the right thigh and a 
.75 inch decrease in circumference of the right calf, as 
compared to the left thigh and left calf, respectively.  On 
leg length measurement from the superior iliac crest to the 
medial malleolus, the veteran had a 1/2 inch shortening of 
the right leg as compared to the left, but nevertheless, with 
standing, he did not have a pelvic tilt.  He had full range 
of motion of the right hip and right knee, without pain or 
crepitus.  The veteran also had no instability of the right 
knee joint.  Neurologically, the veteran had a decreased 
pinprick sensation in a peroneal nerve distribution below the 
right knee.  He had moderate weakness of dorsiflexion 
strength at the right ankle as well as hallucis extensor 
function strength.  The veteran had absent right ankle jerk 
with 1+ left ankle jerk and 2+ knee jerks bilaterally.  

The examiner's impression was old fracture of the right 
femur, intermittently symptomatic with shortening of the 
right leg; peroneal nerve neuropathy of the right lower 
extremity; and rule out X-ray changes of the right hip and 
right knee, intermittently symptomatic.  X-rays of the right 
hip revealed old fracture of the proximal shaft of the femur, 
which is healed, and degenerative changes.  X-rays of the 
right knee revealed degenerative changes and a loose body 
posterior to the superior patella, probably in the joint.  

A December 1998 independent medical evaluation, requested by 
VA, reveals complaints of diffuse pain and weakness in the 
right lower extremity.  The veteran also stated that he had a 
peroneal nerve injury on the right side with a foot drop, but 
after six months, it partially resolved.  He indicated that 
when he gets tired, he becomes weaker and unable to hold up 
his foot, i.e. dorsiflex his foot.  

Upon physical examination, the veteran walked with a normal 
gait.  He was able to toe and heel walk.  Heel walking on the 
right revealed that he can only partially dorsiflex his foot.  
Toe walking was no problem.  The veteran had full range of 
motion of the right knee and the right hip.  He had limited 
dorsiflexion of the approximately 10 to 15 degrees on the 
right ankle, and normal plantar flexion, inversion, and 
eversion.  He had no tenderness along the right lower 
extremity.  Straight leg raising and Lasegues were negative.  
Reflexes were 2/4 and equal.  The examiner could not detect 
any motor or sensory deficits other than weakness of the 
dorsiflexion at 4+/5.  X-rays of the right hip and right knee 
revealed degenerative changes.  X-rays of the right lower 
extremity reflected a well healed femoral fracture, which 
appeared approximately one to one 1/2 centimeters short.  

The examiner's impression was well healed fractures with 
residuals of approximately 1.5 centimeters shortening of the 
right lower extremity, secondary to a healed femoral 
fracture.  It was also noted that the veteran had mild 
residual peroneal nerve dysfunction of the right upper with 
mild loss of dorsiflexion.  The examiner also noted an 
impression of traumatic arthritis of the right hip as there 
was radiographic degenerative arthritis of the right hip and 
right knee secondary to trauma as well as functional loss 
with weakened movement of the right ankle (10 to 15 degrees 
limited dorsiflexion).  

A July 2002 examination conducted at the request of VA 
reveals that the veteran indicated that he had a peroneal 
nerve injury with weakness of the right foot.  He also 
complained of some increasing pain involving the right hip 
and knee with arthritis.  The veteran stated that his 
condition has been stable for the last several years and that 
he did not feel any worse today than a few years ago.  It was 
noted that the veteran was bothered with long standing or 
walking.  

Physical examination revealed that the veteran's leg length 
from anterior superior iliac spine to the medial malleolus 
measured 39 inches on the right side and 39.9 inches on the 
left side.  There was no obvious sign of abnormal weight 
bearing noted.  The veteran did not require any device for 
walking and he did not wear any brace or corrective shoes.  
His posture and gait were within normal limits.  It was noted 
that the veteran did not have limited function of standing 
and walking.  The veteran's femur was within normal limits.  

Regarding the veteran's hip joints, it was noted that the 
appearance of bilateral hip joints was within normal limits 
and there was no prosthesis of such joints.  Range of motion 
of the right hip revealed zero to 125 degrees of flexion, 
zero to 30 degrees of extension, zero to 25 degrees of 
adduction, zero to 45 degrees of abduction, zero to 60 
degrees of external rotation, and zero to 40 degrees of 
internal rotation.  It was noted that the veteran had full 
range of motion with some pain.  The range of motion was not 
further limited by fatigue, weakness, lack of endurance, or 
incoordination.      

Regarding the veteran's knee joints, the appearance of 
bilateral knee joints was within normal limits and there was 
no prosthesis of his knee joints.  Range of motion of the 
right knee revealed zero to 140 degrees of flexion and zero 
degrees of extension.  Drawer test and McMurray's test were 
within normal limits.  The range of motion was not further 
limited by fatigue, weakness, lack of endurance, or 
incoordination.      

Regarding the veteran's ankle joints, the appearance of 
bilateral ankle joints was within normal limits and there was 
no prosthesis of his ankle joints.  Range of motion of the 
right ankle revealed zero to 20 degrees of dorsiflexion and 
zero to 45 degrees of plantar flexion.  The range of motion 
was not further limited by fatigue, weakness, lack of 
endurance, or incoordination.      

Neurological examination revealed that the veteran's 
coordination was within normal limits.  Regarding the lower 
extremities, the veteran's motor function was normal except 
slightly weaker right dorsiflexion of the foot.  Sensory and 
reflexes were within normal limits.  

X-rays revealed mild degenerative joint disease of the right 
hip joint, right knee, right ankle, and right foot.  The 
examiner diagnosed right leg shortening and fracture, right 
hip degenerative joint disease, right knee degenerative joint 
disease, residuals of impairment of right peroneal nerve with 
slight weakness of dorsiflexion of the right foot, and right 
ankle and foot mild degenerative joint disease.  The examiner 
stated that the veteran had mild functional limitation.  

A May 2004 VA examination revealed complaints of arthritis in 
the veteran's right, hip, right knee, and whole body.  The 
veteran was able to walk without any problem, but if he 
stands for a long period of time, he develops pain in his 
right hip and right knee.  His right foot also goes numb.  
The veteran also complained of minimal pain in his right 
thigh.  He stated that he had pain and stiffness in his right 
knee and right hip.  The veteran indicated that his right 
knee used to swell, but currently was not swelling.  The pain 
level on a scale of 1 to 10 in both the right knee and right 
hip was a 6.  The veteran stated that the pain was on and 
off.  It is not continuous.  The pain comes after standing 
for a long period of time.  During the flare-ups, the veteran 
needs to rest.  Usually when he gets pain, he rests for ten 
minutes and it goes away, but sometimes the pain lasts for a 
few days.  However, the veteran said there was no limitation 
of motion or functional impairment.  He stated that he is not 
crippled.  The veteran indicated that he cannot walk long 
distances not only because of his right hip and right knee 
pain, but also because of his breathing problem, emphysema, 
and he has been on oxygen.  The veteran did not use any 
walking aids, such as a cane or crutches.  It was noted that 
he did not have a brace on his right knee.  

The examiner noted that the veteran had not had any surgery 
on his right knee or right hip.  There was no history of any 
recurrent subluxation or dislocations of the right knee or 
right hip.  The veteran stated that he had generalized 
arthritis.  There was no history of any bladder or bowel 
functional impairment.  Such had no affect on the veteran's 
daily activities or occupation.  It was noted that he took 
Naprosyn for the pain in his right knee and right hip.  The 
veteran works part-time as a clerk in a convenience store.

Physical examination revealed that the veteran's posture and 
gait were normal.  There was no pelvic tilt.  Examination of 
the veteran's right knee showed no swelling, edema, or 
effusion.  There was no instability, weakness, tenderness, 
redness, or heat.  No abnormal movement or guarding of 
movement was observed.  Range of motion of the right knee 
revealed 135 degrees of flexion and zero degrees of 
extension.  There was no pain noted during the movements of 
the right knee.  No additional limitation of movement due to 
pain, fatigue, or weakness was noted.  There was also no 
incoordination noted.  The veteran was able to stand and walk 
on his heels and toes.  He was also able to squat.

Physical examination of the veteran's right hip revealed no 
pelvic tilt and no tenderness present.  There was no 
abnormality noted.  Straight leg raising test was negative on 
both sides.  Range of motion of the right hip revealed 40 
degrees of abduction, 20 degrees of adduction, 125 degrees of 
flexion, 25 degrees of extension, 30 degrees of internal 
rotation, and 50 degrees of external rotation.  There was no 
pain noted during the movements of the right hip.  There was 
no additional limitation of the movements of the right hip 
due to pain, fatigue, or weakness.  Motor function and 
sensory function were intact.  There was no limitation on 
standing or walking and there was no incoordination present.  
The show wear pattern was normal.

Physical examination of the right thigh revealed no 
angulation or deformity.  There was no abnormality or 
tenderness noted.  

Both leg lengths were measured.  The right leg length was 
99.5 centimeters from the anterior superior iliac spine to 
the medial malleolus.  The left leg length was 100.5 
centimeters from the anterior superior iliac spine to the 
medial malleolus.  The right leg was about one centimeter 
shorter than the left leg.  There was no incoordination, 
weakness, or fatigue noted during the movements of the right 
hip or right knee.  X-rays of the veteran's right hip done in 
October 2003 revealed mild osteoarthritis.  Right femur X-
rays done in May 2004 revealed old post-traumatic deformity 
involving the mid shaft of the right femur with a few degrees 
of lateral angulation and possible shortening.  X-rays of the 
veteran's right knee done in May 2004 were negative.  

The examiner diagnosed status-post well-healed fracture of 
the mid shaft of the right femur with evidence of post-
traumatic deformity, mild osteoarthritis of the right hip 
with zero to mild functional loss due to pain, and right knee 
examination normal with normal X-ray finding.  The examiner 
further indicated the veteran's right lower extremity 
disability did not have an impact on his ability to work.  

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for an increased rating in September 1995 and 
the RO's initial unfavorable decision was issued in November 
1995, prior to the enactment of the VCAA.  In Pelegrini II, 
the Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in April 2004, the veteran's 
increased rating claim was readjudicated and a supplemental 
statement of the case was provided to the veteran in July 
2004, such that he had the opportunity to respond to the RO's 
remedial VCAA notice.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The January 1996 statement of the case 
and the October 2002 supplemental statement of the case 
provided the veteran with the Diagnostic Codes pertinent to 
the rating of his service-connected right leg disability.  
Such advised the veteran of the criteria required for a 
rating in excess of 20 percent. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The April 2004 letter informed the 
veteran that VA was responsible for obtaining relevant 
records held by any Federal agency, to include medical 
records from the military, VA hospitals, or the Social 
Security Administration.  The letter also indicated that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency, to include medical records from 
state or local governments, private doctors and hospitals, or 
current and former employers. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2004 letter advised the veteran to submit 
any additional evidence to help substantiate his appeal.  
Additionally, the letter indicated that if he received 
medical treatment from a private physician or hospital, he 
should complete and return an Authorization and Consent to 
Release Information to VA form for each facility.  Then, VA 
would request his treatment records; however, it was 
ultimately his responsibility to ensure that VA receives such 
evidence.  The veteran was informed that he must provide 
sufficient identifying information about his records and that 
it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.    

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The April 2004 letter informed the 
veteran to submit any additional information to help 
substantiate his appeal.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating his increased rating claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

Diagnostic Code 5275 provides for a 10 percent evaluation 
where the bones of the lower extremity are shortened by 1 1/4 
to 2 inches (3.2 to 5.1 centimeters).  A 20 percent 
evaluation is warranted where the bones of the lower 
extremity are shortened by 2 to 2 1/2 inches (5.1 to 6.4 
centimeters).  A 30 percent evaluation is warranted where the 
bones of the lower extremity are shortened by 2 1/2 to 3 
inches (6.4 to 7.6 centimeters).  A 40 percent evaluation is 
warranted where the bones of the lower extremity are 
shortened by 3 to 3 1/2 inches (7.6 to 8.9 centimeters).  A 
50 percent evaluation is warranted where the bones of the 
lower extremity are shortened by 3 1/2 to 4 inches (8.9 to 
10.2 centimeters).  A 60 percent evaluation is warranted 
where the bones of the lower extremity are shortened by over 
4 inches (10.2 centimeters).  Note: Measure both lower 
extremities from anterior superior spine of the ilium to the 
internal malleolus of the tibia.  Not to be combined with 
other ratings for fracture of faulty union in the same 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5275.

Diagnostic Code 5255 provides for a 20 percent evaluation 
impairment of the femur with malunion with moderate knee or 
hip disability.  A 30 percent evaluation is assigned where 
there is impairment of the femur with malunion with marked 
knee or hip disability.  A 60 percent evaluation is warranted 
where there is impairment of the femur with a fracture of 
surgical neck of the femur, with a false joint, or, where 
there is impairment of the femur with fracture of the shaft 
or anatomical neck of the femur with nonunion, without loose 
motion, and weight bearing is preserved with the aid of a 
brace.  An 80 percent evaluation is assigned where there is 
impairment of the femur with fracture of the shaft or 
anatomical neck of the femur with nonunion with loose motion 
(spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5255.

Diagnostic Code 5252 provides for a 10 percent evaluation for 
limitation of flexion of the thigh to 45 degrees.  A 20 
percent evaluation may be assigned where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 20 degrees.  A 40 percent evaluation 
may be assigned where flexion is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5252.

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees, a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected right leg disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is service connected for residuals of fracture of 
the right femur with right leg shortening and degenerative 
joint disease of the right knee and right hip, currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5255.  The veteran contends that his right 
leg disability results in pain, stiffness, weakness, and the 
'giving away' of his right knee.  Therefore, he claims that 
he is entitled to a rating in excess of 20 percent for such 
service-connected disability.

For the following reasons, the Board finds that the veteran 
is not entitled to an increased rating for residuals of 
fracture of the right femur with right leg shortening and 
degenerative joint disease of the right knee and right hip.  
The medical evidence of record reveals that the veteran's 
service-connected disability is manifested by subjective 
complaints of pain, degenerative arthritis of the right hip 
and right knee, shortening of the right leg by approximately 
one centimeter, 135 degrees of knee flexion, zero degrees of 
knee extension, 125 degrees of hip flexion, and 40 degrees of 
hip abduction, without evidence of knee instability or 
additional hip or knee functional limitation as a result of 
fatigue, weakness, or incoordination.

The veteran is currently rated under Diagnostic Code 5255 and 
his 20 percent disability rating contemplates impairment of 
the femur with malunion with moderate knee or hip disability.  
He is not entitled to a rating in excess of 20 percent under 
Diagnostic Code 5255 as his right leg disability is not 
productive of impairment of the femur with malunion with 
marked knee or hip disability.  Specifically, the objective 
medical evidence reveals that the veteran's right knee has 
range of motion from zero to 135 degrees without swelling, 
edema, effusion, instability, weakness, tenderness, redness, 
or heat.  Objectively, the veteran's right hip has 125 
degrees of flexion and 40 degrees of abduction.  There was no 
abnormality noted at the May 2004 VA examination and motor 
function and sensory function were intact.  In regard to both 
the veteran's knee and hip, there is no additional limitation 
of movements as a result of pain, fatigue, weakness, or 
incoordination.  See DeLuca, supra.  Such knee and hip 
manifestations more nearly approximate moderate, as opposed 
to marked, disability and, as such, the veteran is not 
entitled to an increased rating under Diagnostic Code 5255.

Diagnostic Code 5275 pertains to the shortening of the lower 
extremity.  Over the course of the veteran's appeal different 
measurements reflecting the length of the shortening of his 
right leg have been obtained.  Such reflect that the 
veteran's right leg is shorter than his left by 1/2 inch, 1 
1/2 centimeters, .9 inches, and, most recently, one 
centimeter.  These measurements do not meet the criteria for 
a compensable rating under Diagnostic Code 5275.  Also, such 
Diagnostic Code clearly states that ratings under Diagnostic 
Code 5275 are not to be combined with other ratings for 
fracture of faulty union in the same extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5275.  Therefore, the veteran is not 
entitled to a separate rating under Diagnostic Code 5275.

The Board notes that the record contains a diagnosis of 
degenerative arthritis of the right hip and knee.  As 
indicated previously, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  As such, the veteran's 
arthritis of the right hip and knee may be considered under 
Diagnostic Codes 5252, 5260, and 5261.

Diagnostic Code 5252 pertains to limitation of flexion of the 
thigh.  The normal range of hip motion is from zero to 125 
degrees of flexion and from zero to 45 degrees of abduction.  
38 C.F.R. § 4.71, Plate II.  The July 2002 VA examination 
revealed full range of hip motion and the May 2004 VA 
examination revealed 125 degrees of flexion and 40 degrees of 
abduction.  As the veteran has consistently demonstrated full 
range of hip flexion, he is not entitled to a higher or 
separate rating under Diagnostic Code 5252.  

Diagnostic Codes 5260 and 5261 pertain to limitation of 
flexion and extension, respectively, of the knee.  The normal 
range of knee motion is 140 degrees of flexion and zero 
degrees of extension.  38 C.F.R. § 4.71, Plate II.  The July 
2002 VA examination revealed full range of knee motion and 
the May 2004 VA examination revealed 135 degrees of flexion 
and zero degrees of extension.  While the veteran 
demonstrated a 5 degree limitation of flexion at the May 2004 
VA examination, such impairment is contemplated in his 20 
percent rating under Diagnostic Code 5255 for moderate knee 
disability.  See Esteban, supra.  As such, a separate or 
higher rating under Diagnostic Code 5260 is not warranted.  
Moreover, as the veteran has consistently demonstrated full 
extension of the knee, he is not entitled to a higher or 
separate rating under Diagnostic Code 5261.  

Additionally, pertinent to degenerative arthritis of the 
veteran's right knee, the Board observes that if a veteran 
does not meet the criteria for a noncompensable rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261, as is 
the case here, there is no additional disability for which a 
separate rating for arthritis may be assigned.  See 
VAOPGCPREC 23-97, supra.  

Regarding Diagnostic Code 5257, pertinent to the rating of 
instability or subluxation of the knee, the Board observes 
that the objective medical evidence of record has 
consistently demonstrated the absence of right knee 
instability or subluxation.  Specifically, the May 2004 VA 
examiner noted that there was no history of any recurrent 
subluxation or dislocations of the veteran's right knee.  As 
such, he is not entitled to a higher or separate rating under 
Diagnostic Code 5257.  

As the veteran is not entitled to separate ratings under 
Diagnostic Codes 5257, 5260, or 5261, VAOPGCPREC 23-97, 
VAOPGCPREC 9-98, and VAOPGCPREC 9-04 are not applicable.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation for the 
veteran's right leg disability.  The veteran is already 
separately compensated for impairment of the right peroneal 
nerve.  As such, a review of the record, to include the 
objective medical evidence, fails to reveal any additional 
functional impairment associated with the veteran's right leg 
disability to warrant consideration of alternate rating 
codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his right leg disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2004).  The medical evidence fails to 
demonstrate any frequent post-service hospitalizations for 
the veteran's right leg disability and the record does not 
show that such disability is unusually manifested.  
Furthermore, the evidence reveals that the veteran is working 
part-time and the May 2004 VA examiner opined that the 
veteran's right leg disability did not have an impact on his 
ability to work.  As such, the medical evidence shows that 
any objective manifestations of the veteran's right leg 
disability are exactly those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the veteran's service-
connected disability would be in excess of that contemplated 
by the assigned evaluation.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

An increased rating for service-connected residuals of 
fracture of the right femur with right leg shortening and 
degenerative joint disease of the right knee and right hip, 
currently evaluated as 20 percent disabling, is denied. 


	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


